     Case 1:16-cr-00447-PKC Document 188-1 Filed 03/05/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -        x
                                         :
UNITED STATES OF AMERICA                         PROTECTIVE ORDER
                                         :
                                                 16 Cr. 447 (PKC)
        - v. –                           :

                                         :
ERIC ROBINSON,
                                         :
                       Defendant.
                                         :
- - - - - - - - - - - - - - - - -        x

THE HONORABLE P. KEVIN CASTEL, United States District Judge:

          WHEREAS the United States of America intends to

produce to the defendant in the above-captioned matter in

unredacted form certain documents, as part of discovery, that

may contain personal identifying information and/or financial

information of third parties, including potential victims of the

violations alleged in this supervised release proceeding; and

          WHEREAS pursuant to Title 18, United States Code,

Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

          IT IS HEREBY ORDERED:

          1.     Discovery materials produced by the Government to

the defendant and his counsel (collectively, ”the defense”) that

are either (1) designated in whole or in part as “Confidential”

by the Government in emails or communications to defense
     Case 1:16-cr-00447-PKC Document 188-1 Filed 03/05/20 Page 2 of 5



counsel, or (2) that include a Bates or other label stating

“Confidential,” shall be deemed “Confidential Material.”

          2.    Confidential Material disclosed to the defense

during the course of proceedings in this action:

                (a)     shall be used by the defense only for

purposes of this action;

                (b)     shall be maintained in a safe and secure

manner solely by the defendant’s counsel; shall not be possessed

by the defendant, except in the presence of the defendant’s

counsel; and shall not be disclosed in any form by the defense

except as set forth in paragraph 2(d) below;

                (c)     shall not be copied or otherwise recorded by

the defense, but may be loaded onto secure databases or file-

sharing systems used by defendant’s counsel to review discovery;

                (d)     may be disclosed only by the defendant’s

counsel and only to the following persons (hereinafter

“Designated Persons”):

                  (i)        secretarial, clerical, paralegal,

                             investigative, and student personnel,

                             or any interpreter or translator,

                             employed full-time or part-time by the

                             defendant’s counsel;



                                    2
     Case 1:16-cr-00447-PKC Document 188-1 Filed 03/05/20 Page 3 of 5



                  (ii)      independent expert witnesses,

                            investigators, or advisors retained by

                            the defendant or on his behalf in

                            connection with this action;

                  (iii)     prospective witnesses, and their

                            counsel, to the extent deemed necessary

                            by defense counsel, for hearing

                            preparation; and

                     (iv)   such other persons as hereafter may be

                            authorized by the Government or by

                            order issued by the Court upon a motion

                            by the defendant; and

                (e) shall be either (i) returned to the

Government following the conclusion of this case, including any

appeals, within 30 days of the conclusion of the appeal, or of

the expiration of the period for direct appeal in the case; the

period of direct appeal from any order dismissing any of the

charges in the case; or the granting of any motion made on

behalf of the Government dismissing any charges in the above-

captioned case, whichever date is later, together with any and

all copies thereof; (ii) destroyed together with any and all

copies thereof, with defendant’s counsel verifying in writing to

the Government that such destruction has taken place; or


                                    3
     Case 1:16-cr-00447-PKC Document 188-1 Filed 03/05/20 Page 4 of 5



(iii) maintained by defendant’s counsel as required by counsel’s

duties and responsibilities as counsel, as the case may be,

provided that defendant’s counsel maintain the Confidential

Information in accordance with Paragraph 2(b).

          3.    The defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(d).         Designated

Persons shall be subject to the terms of this Order.

          4.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, or sentencing proceeding held in this action,

or any appeal therefrom, or to any judge or magistrate of this

Court for purposes of this action, or any appeal therefrom.

          5.    With respect to Confidential Information, any

filings with any court shall be governed by Rule 49.1 of the

Federal Rules of Criminal Procedure.

          6.    This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

          7.    The provisions of this order shall not terminate

at the conclusion of this supervised release proceeding and the

Court will retain jurisdiction to enforce this Order following


                                    4
         Case 1:16-cr-00447-PKC Document 188-1 Filed 03/05/20 Page 5 of 5




    termination of the case.

              8.     Nothing in this Order shall preclude or otherwise

    prejudice defense counsel from challenging the Government's

    designation of any material as Confidential and seeking the

    Court's permission to treat such material as if it had not been

    so designated.    While any such application is pending with the

    Court, defense counsel will continue to treat the material at

    issue as Confidential under the terms of this Order.

    Dated:     New York , New York
               February 29, 2020

.   AGREED AND CONSENTED TO:
               •                  •                •
                                      GEOFFREY S. BERMAN
                                      UNITED STATES ATTORNEY

                                By:

                                      Michael D. v Neff
                                      Assistant United States Attorney



                                          ier Donaldson , Esq.
                                         unsel for Eric Robinson



    SO ORDERED:

    Dated:     New York, New York
               Marc ~ ----\- ' 2020



                                       THE HONORAB E P. KEVIN CASTEL
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF NEW YORK


                                         5
